

115 HR 398 IH: Help Extract Animals from Red Tape Act of 2017
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 398IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mr. Katko (for himself, Ms. Judy Chu of California, Mr. Sensenbrenner, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, with respect to civil forfeitures relating to certain seized
			 animals.
	
 1.Short titleThis Act may be cited as the Help Extract Animals from Red Tape Act of 2017 or the HEART Act of 2017. 2.Reduced notice period (a)Notice timing for cases of animal seizureSection 983(a)(1)(A) of title 18, United States Code, is amended by adding at the end the following new clause:
				
 (vi)With respect to an animal seized under section 26 of the Animal Welfare Act or under section 1955 of this title, clauses (i), (ii), (iii), and (v), shall be applied by substituting 30-days for 60-days..
 (b)Notice procedures for cases of animal seizureSection 983(a)(1) of title 18, United States Code, as amended by this Act, is amended— (1)in subparagraph (B) by inserting and with respect to an animal seized under section 26 of the Animal Welfare Act or section 1955 of this title, that the delay is warranted in light of the criteria in subparagraph (G) after if the official determines that the conditions in subparagraph (D) are present,;
 (2)in subparagraph (C) by inserting and with respect to an animal seized under section 26 of the Animal Welfare Act or section 1955 of this title, that the delay is warranted in light of the criteria in subparagraph (G) after that the conditions in subparagraph (D) are present,; and
 (3)by adding after subparagraph (F), the following:  (G)With respect to an animal seized under section 26 of the Animal Welfare Act or section 1955 of this title, the period for sending notice under this paragraph may be extended only after consideration of the following:
 (i)The cost to the government of caring and providing shelter for the animal. (ii)The psychological and physical health of the animal and the effect the delay will have on its rehabilitation.
 (iii)Any increased risk that the delay could necessitate the euthanasia of the animal.. 3.Seizures of animals (a)Payment for certain costsSection 524(c)(1) of title 28, United States Code, is amended by adding after subparagraph (I), the following:
				
 (J)payment for the transportation, shelter, care, veterinary services, and where appropriate, humane euthanasia of an animal seized under section 26 of the Animal Welfare Act or under section 1955 of title 18..
 (b)Reimbursement and proportionalitySection 983(h) of title 18, United States Code, is amended by adding at the end, the following:  (4)In any civil forfeiture proceeding in which the Government prevails, the court shall require the claimant, to reimburse the United States for any actual and reasonable costs to the government for the transportation, shelter, care, veterinary services, or where appropriate, humane euthanasia of an animal that was the subject of the proceeding. The reimbursement shall be credited to the agency or fund that was used to pay the costs being reimbursed.
 (5)In any civil forfeiture proceeding in which an animal is subject of the proceeding, the court may reduce the size of a reimbursement based on any of the following factors:
 (A)The seriousness of the offense. (B)The culpability of the claimant.
 (C)The claimant’s prior record. (D)The claimant’s financial condition and need to support a family.
 (E)The purpose of the forfeiture statute in question.. 